 


109 HR 5065 IH: Honoring Female Congressional Pioneers Act of 2006
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5065 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Ms. Kaptur (for herself, Ms. Jackson-Lee of Texas, Mrs. Maloney, Ms. DeLauro, Ms. Solis, Mrs. Jones of Ohio, Ms. Wasserman Schultz, Ms. Millender-McDonald, Ms. Pelosi, Ms. Lee, Ms. Corrine Brown of Florida, Ms. Waters, Ms. Norton, Ms. Moore of Wisconsin, Ms. Berkley, Mr. Case, Mr. Rehberg, and Mr. Owens) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the issuance of a semipostal in order to afford a convenient means by which members of the public may contribute towards the acquisition of works of art to honor female pioneers in Government service. 
 
 
1.Short titleThis Act may be cited as the Honoring Female Congressional Pioneers Act of 2006.  
2.FindingsCongress finds as follows: 
(1)The 70 women currently serving in the House of Representatives owe a debt of gratitude to all of their foremothers who broke down barriers both in their election to, and in the important legislative work they accomplished as Members of, the House of Representatives. 
(2)Four women in particular stand out for their status as the first women in certain categories. 
(3)In 1916, Jeannette Rankin broke new ground by becoming the first woman elected to the House of Representatives, representing the State of Montana, first from 1917 to 1919 and later from 1941 to 1943. 
(4)Jeannette Rankin’s first election was all the more remarkable, considering that it came 3 years before women’s suffrage was a legally guaranteed right throughout the United States. 
(5)Jeannette Rankin directly contributed to a woman’s right to vote when she introduced a resolution in 1919 to support a women’s suffrage amendment to the Constitution of the United States. 
(6)Jeannette Rankin remained true to her pacifistic ideals both by voting against the declarations of World War I and World War II—and in fact was the only Representative to vote against the declaration of World War II—and by working tirelessly to promote peace during her years outside of Congress. 
(7)In 1924, Mary Teresa Norton became the first Democratic woman elected to the House of Representatives—and one of a small number of women during that period who were elected in their own right and not to replace their husbands—representing New Jersey’s Twelfth Congressional District from 1925 to 1951. 
(8)Mary Norton served as the chair of the Committee on the District of Columbia from 1931 to 1937, effectively governing the city which at that time had no municipal government of its own. 
(9)In 1934, Mary Norton became the first woman to chair a major political party in a State as head of the New Jersey State Committee.  
(10)Mary Norton was instrumental in the drafting and passage in 1938 of a major piece of President Franklin D. Roosevelt’s New Deal: the Fair Labor Standards Act, which established a minimum wage, a maximum workweek, overtime pay, and a prohibition on child labor. 
(11)In 1964, Patsy Takemoto Mink became the first Asian-American woman elected to the House of Representatives, representing Hawaii’s Second Congressional District from 1965 to 1977 and again from 1991 until her death in 2002. 
(12)Patsy Mink secured an assignment to the Committee on Education and Labor, for which her previous expertise and interests made her well-suited, and used her time on that Committee to introduce the first child care bill, as well as bills to provide for bilingual education, student loans, special education, and the Head Start program. 
(13)Patsy Mink gained passage in 1965 of legislation to support the construction of schools in the Trust Territory of the Pacific Islands. 
(14)Patsy Mink established the Democratic Women’s Caucus in 1995 and served as its first chair. 
(15)In 1968, Shirley Anita St. Hill Chisholm made history by becoming the first African-American woman elected to the House of Representatives, representing New York’s Twelfth Congressional District until her retirement in 1983. 
(16)Shirley Chisholm was a founding member of the Congressional Black Caucus, a fierce advocate for women’s rights and democracy, and a staunch opponent of the Vietnam War. 
(17)Shirley Chisholm was an outspoken advocate for equal rights, early childhood education, fair labor standards, and the Martin Luther King, Jr. holiday effort. 
(18)Shirley Chisholm further cemented her place in history when she became the first African-American person to seek a major political party’s nomination for President in 1972. 
(19)There is a real need to honor these women and others like them more often in our Nation’s artistic and cultural venues. 
3.Special postage stampIn order to afford the public a convenient means by which to contribute towards the acquisition (for public display in the United States Capitol and other appropriate locations) of works of art honoring Jeannette Rankin, Mary Teresa Norton, Patsy Mink, Shirley Anita St. Hill Chisholm, and other female pioneers in Government service, the United States Postal Service shall provide for the issuance and sale of a semipostal in accordance with section 416 of title 39, United States Code, subject to the following: 
(1)Disposition of amounts receivedAll amounts becoming available from the sale of the semipostal shall be transferred by the Postal Service to the Capitol Preservation Commission and the House Fine Arts Board (which is hereby authorized to accept any such amounts) under such arrangements as the Postal Service and those entities shall by mutual agreement establish in order to carry out the purposes of this Act. 
(2)No effect on authority to issue other stampsNo semipostal issued pursuant to this Act shall be taken into account for purposes of applying any numerical limitation established under section 416(e)(1)(C) of such title 39. 
4.DefinitionsFor purposes of this Act— 
(1)the term semipostal has the meaning given such term by section 416(a)(1) of title 39, United States Code; 
(2)any determination of the amounts becoming available from the sale of the semipostal shall be made in accordance with section 416(d) of such title 39; 
(3)the term Capitol Preservation Commission means the United States Capitol Preservation Commission, established by section 801 of Public Law 100–696 (40 U.S.C. 188a); and 
(4)the term House Fine Arts Board means the House of Representatives Fine Arts Board, established by section 1001 of Public Law 100–696 (40 U.S.C. 188c).   
 
